Clerke, Justice.
If the defendants are an incorporated company, it should be' so alleged in the complaint; and it should' he further alleged, that the note'was transferred in the ordinary course of business, by agents properly authorized. These facts must affirmatively appear, as essential constituents of the cause of action.
They do not merely show the manner in which the indorsement has been made, as a matter of evidence, but they constitute issuable facts, without proving which the plaintiffs cannot recover. (M'Cullough agt. Moss, 5 Denio, 567.)
The Code requires that the complaint must contain the facts constituting the cause of action. (§ 142.)
Judgment for defendants on demurrer, unless plaintiffs amend within twenty days, and pay costs of term,